— Defendant appeals from a judgment of the Supreme Court, Kings County, rendered June 14, 1978, convicting him of murder in the second degree, manslaughter in the first degree and criminal possession of a dangerous weapon in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. Evidence regarding defendant’s conduct at the lineup was admissible to show consciousness of guilt. There is no merit to defendant’s contention that the admission of evidence at the trial regarding his apparent exchange of name and clothing with Marion Williams for purposes of the lineup violated his privilege against self incrimination, since defendant voluntarily engaged in such conduct. Hopkins, J. P., Titone, Suozzi and Cohalan, JJ., concur.